AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________

                        Matthew Bradley                                       )
                               Plaintiff                                      )
                                                                                                              5:19-cv-249-FL
                                  v.                                          )        Civil Action No.
                                                                              )
                   Analytical Grammar, Inc.                                   )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                    Richard Liebowitz

                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: identified in Schedule A hereto.



 Place: Dan Booth, Dan Booth Law LLC                                                    Date and Time:
           60 Thoreau Street #121, Concord, MA 01742                                                             June 15, 2021


     ’ Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:       June 1, 2021

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Analytical Grammar, Inc.                                                , who issues or requests this subpoena, are:
Dan Booth, Dan Booth Law LLC, 60 Thoreau Street #121, Concord, MA 01742, dan@danboothlaw.com, 646-573-6596

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                       Case 5:19-cv-00249-FL Document 78-1 Filed 06/15/21 Page 1 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 5:19-cv-249-FL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            ’ I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            ’ I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                       Case 5:19-cv-00249-FL Document 78-1 Filed 06/15/21 Page 2 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                        Case 5:19-cv-00249-FL Document 78-1 Filed 06/15/21 Page 3 of 7
                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                           Civil Action No. 5:19-cv-249-FL
____________________________________
MATTHEW BRADLEY,                        )
                                        )
      Plaintiff,                        )      SCHEDULE A TO DEFENDANT
v.                                      )      ANALYTICAL GRAMMAR, INC.’S
                                        )      SUBPOENA TO PRODUCE
ANALYTICAL GRAMMAR, INC.,               )      DOCUMENTS, INFORMATION, OR
                                        )      OBJECTS
      Defendant.                        )
____________________________________)

ATTN: RICHARD LIEBOWITZ

YOU ARE COMMANDED to produce at the time, date, and place set forth in the subpoena, the
following documents, electronically stored information, or objects identified in this Schedule A.

All requests are for all accounts and other information in the name of, or under the signatory
authority of, any or all of the following (the “named person and entities”):

   1. Richard Liebowitz a/k/a Richard P. Liebowitz a/k/a Richard Paul Liebowitz
      (“Liebowitz”),
   2. Liebowitz Law Firm, PLLC (the “Firm”), and
   3. Liebowitz Law Group, PLLC.

All requests are for documents and information from or concerning the period from March 3,
2021 through present, unless otherwise noted.

Request No. 1. Quarterly and annual state and federal tax returns for the named person and
entities for the year 2020 through the latest return filed, including all schedules, worksheets, and
exhibits.

Request No. 2. All financial statements prepared by or for any named person or entity, for 2020
and any time therein through the present, including all accounting records, balance sheets, and
profit-and-loss statements.

Request No. 3. All bank statements for accounts in the name of, or under the signatory authority
of, any named person or entity, AND in the name of any entity in which any named person or
entity has or has had an equitable interest.

Request No. 4. Each document that provides a description and/or value for any interest in real
property owned, at any point from 2020 through the present, by any named person or entity, or
by any other entity in which any of them holds a legal or equitable interest. Such documents



                                       1
          Case 5:19-cv-00249-FL Document 78-1 Filed 06/15/21 Page 4 of 7
include any ad valorem tax statements, appraisals, assessments, closing statements, deeds, deeds
of trust, insurance policies, land records, leases, liens, life estates, mortgages, notes, and
surveyor’s records.

Request No. 5. Each document that provides a title, description, and/or value for any interest in
non-real property owned, at any point from 2020 through the present, by any named person or
entity, or by any other entity in which any of them holds a legal or equitable interest.

Request No. 6. All joint venture agreements, general partnership agreements, limited partnership
agreements, certificates of partnership, articles of incorporation, formation, or organization, or
other documentary evidence of any form of partnership, joint venture, or corporation for any of
the named entities or entered into by any named person or entity.

Request No. 7. All communications, correspondence, email, letters, and memoranda sent or
received pertaining to the transfer of any real or personal property by any named person or entity
(or any entity in which any of them owns a legal or equitable interest) to or from any third party.

Request No. 8. Any court order, judgment, promissory note, statement of accounts payable, and
statement of accounts receivable evidencing any money or debt owed by or to any named person
or entity.

Request No. 9. All accounting statements, account records, account statements, agreements,
cash flow projections, contracts, financial records, invoices, profit and loss statements, purchase
orders, and receipts that have been prepared by or for any named person or entity.

Request No. 10. Documents sufficient to ascertain the date and amount of any judgment
awarded to, or settlement agreement reached for, any client of the Firm (excluding any client-
identifying information as to any non-public settlements); the nature, percent, share, and amount
of any financial, legal, or equitable interest therein held by the Firm and/or Liebowitz; and the
date and amount of all amounts paid or due to the Firm and Liebowitz therefor.

Request No. 11. Each insurance policy that does or may cover any claim of malpractice that has
been or may be raised against Liebowitz or the Firm in connection with any aspect of this action
(Bradley v. Analytical Grammar, Inc., No. 5:19-cv-249-FL (E.D.N.C.)); documents sufficient to
identify the scope of coverage available under each such policy; and documents sufficient to
identify any malpractice claims that have been paid, raised, or are anticipated against Liebowitz
or the Firm, not in connection with this action, that have been or may be covered under each such
policy.

                Instructions and Definitions Pertinent to the Above Requests

   I.      For the purposes of Request No. 3, “bank statements” shall include:
           a. All documents pertaining to all open or closed checking, savings, escrow, IOLA,
              IOLTA, NOW, Time, or other deposit or checking accounts, including: account
              ledgers, account registers, bank statements, canceled checks, credit memos, debit
              memos, deposit tickets, items deposited, wires in, and wires out.



                                      2
         Case 5:19-cv-00249-FL Document 78-1 Filed 06/15/21 Page 5 of 7
       b. All documents pertaining to all open or closed bank loans or mortgage documents,
          reflecting loans made to or co-signed by any named person or entity, including:
          loan applications, ledger sheets, documents reflecting the means by which loan
          proceeds were disbursed, documents reflecting the means by which loan
          repayments were made, loan correspondence, collateral agreements, credit reports,
          financial statements, notes or other instruments regarding the obligation to pay,
          real estate or other mortgages, security instruments, and loan amortization
          statements.
       c. All documents pertaining to Certificates of Deposit (CD) purchased, held, or
          redeemed by any named person or entity, including: copies of the certificates,
          documents reflecting the means by which the CDs were purchased, documents
          reflecting the means by which proceeds of the CDs were distributed, and
          documents reflecting roll-overs or interest earned, withdrawn, or reinvested.
       d. All documents pertaining to all open or closed investment or security custodian
          accounts, IRA, Keogh, or other retirement plans in the name of or for the benefit
          of any named person or entity, including: documents reflecting the means by
          which the securities were purchased, documents reflecting the means by which
          proceeds of the securities were distributed, documents reflecting interest (earned,
          withdrawn, or reinvested), confirmation slips, monthly statements, payment
          receipts, and safekeeping records and logs.
       e. All documents pertaining to all bank checks, cashier’s checks, manager’s checks,
          traveler’s checks, and money orders purchased, held, or negotiated by any named
          person or entity, including: applications for purchase, retained copies, documents
          reflecting the means by which the checks or money orders were purchased, and
          documents reflecting the means by which proceeds of the checks or money orders
          were disbursed.
       f. All documents pertaining to wire transfers sent or received by any named person
          or entity, including: Fed Wire, CHIPS, SWIFT, or other money transfer of
          message documents, documents reflecting the source of funds wired, documents
          reflecting the payee or ultimate disposition of funds wired, and notes, memoranda,
          or other writings pertaining to the sending or receipt of wire transfers.
       g. All documents pertaining to current or expired safe deposit box rentals by or
          under the signatory authority of any named person or entity, including: contracts
          and entry records.
       h. All documents pertaining to open or closed credit cards in the name of or under
          the signatory authority of any named person or entity, including: applications for
          credit, charge tickets, correspondence, credit reports, financial statements,
          monthly statements, and documents reflecting payments on the account.
       i. All federal and state tax forms, statements, worksheets, accounting records, and
          other documents, reflecting the tax treatment of any of the above, including: tax
          filings and records and other documents used to prepare such filings.

II.    For the purposes of Request No. 5, responsive documents shall include:
       a. All title certificates, registrations, insurance policies, receipts, and appraisals.
       b. All stocks, bonds, and other securities, account statements for securities accounts,
          and records indicating any dividends paid or payable to any named person or



                                   3
      Case 5:19-cv-00249-FL Document 78-1 Filed 06/15/21 Page 6 of 7
      entity.
 c.   All mortgages, leases, and liens on real or personal property.
 d.   All promissory notes, drafts, bills of exchange, or other commercial paper.
 e.   All savings bonds or other government issued bonds or treasury bills.
 f.   All patents, copyrights, trademarks, franchises, and licenses.




                             4
Case 5:19-cv-00249-FL Document 78-1 Filed 06/15/21 Page 7 of 7
